Citation Nr: 1644542	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  08-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for acquired psychiatric disorders other than PTSD, claimed as depression with inability to sleep, to include as secondary to in-service airborne lead exposure.

3.  Entitlement to service connection for a neurological disorder of the right lower extremity to include peripheral neuropathy and to include as secondary to in-service airborne lead exposure. 

4.  Entitlement to service connection for a neurological disorder of the left lower extremity to include peripheral neuropathy and to include as secondary to in-service airborne lead exposure. 

5.  Entitlement to service connection for orthostatic hypotension, claimed as dizzy spells, and to include as secondary to in-service airborne lead exposure. 


6.  Entitlement to service connection for coronary artery disease, and to include as secondary to in-service airborne lead exposure.

7.  Entitlement to service connection for residuals of lead poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to August 1958. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2010, the Veteran and his spouse testified before the undersigned at a Board hearing.  A copy of the transcript of that hearing is of record.

In a May 2011 decision the Board, among other things, denied the Veteran's claims of service connection for peripheral neuropathy of the right and left lower extremities and remanded the claims of service connection for an acquired psychiatric disorder, coronary artery disease, bilateral hearing loss, and orthostatic hypotension.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Joint Motion for Remand (JMR), the Secretary and the Veteran agreed to vacate and remand the May 2011 Board decision to the extent that it denied service connection for peripheral neuropathy of the right and left lower extremities. 

In an August 2012 rating decision, the RO granted the Veteran's claim of service connection for bilateral hearing loss.  Therefore, this issue is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's award of service connection for a particular disability constitutes a full award of benefits on the appeal).  

In December 2013, the Board denied the Veteran's claim of service connection for a left shoulder disability and remanded all of the above issues except the claim of service connection for residuals of lead poisoning for additional development.  The lead poisoning claim was referred.

Given the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence) as well as the Veteran's January 2012 statement in support of the claim, the Board has recharacterized the issues on appeal to include service connection for acquired psychiatric disorders other than PTSD as well as service connection for PTSD.  

The claims for bilateral peripheral neuropathy have been recharacterized as claims of entitlement to service connection for neurological disorders of the right and left lower extremities to include peripheral neuropathy.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of entitlement to service connection for neurological disorders of the right and left lower extremities, orthostatic hypotension, coronary artery disease, and residuals of lead poisoning are addressed in the REMAND portion of the decision and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The preponderance of the evidence of record shows that the Veteran did not have a diagnosis of PTSD at any time during the pendency of the appeal.

2.  The preponderance of the evidence of record shows that acquired psychiatric disorders other than PTSD is not related to service, a psychosis did not manifest itself to a compensable degree within one year of service, and it was not caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  Acquired psychiatric disorders other than PTSD were not incurred in or aggravated by military service, a psychosis may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Letters dated in September 2005 and July 2006, prior to the October 2006 rating decision, along with letters dated in May 2011 and January 2014 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The May 2011 letter also substantially complied with the Board's remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Likewise, the Board finds that the January 2014 letter fully complied with the Board's remand orders regarding providing the Veteran with a personal assault letter that fully complied with 38 C.F.R. § 3.304(f)(5) (2015) and VA Adjudication Procedural Manual (M21-1MR), Part IV, ii, 1, D, 17 (Developing Claims for Service Connection for PTSD Based on Personal Trauma) (September 8, 2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the September 2010 Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the claims.  The Veteran was assisted at the hearing by his representative and the VLJ asked questions to draw out the nature of the in-service injury as well as his current disability.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and service personnel records as well as his post-service records from St. Mary's Hospital, JFK Memorial Hospital, Dr. Lipkowitz-Eaton, Carlos Singer, M.D., and VA Medical Centers in West Palm Beach, Miami, Broward, and Oakland, including all post-1958 treatment records from the Miami/Broward/Oakland VA Medical Center, all post-2010 records from the West Palm Beach VA Medical Center, all post-June 2012 treatment records from Miami VA Medical Center, and the March 2012 treatment records from the Veteran's cardiac hospitalization at the Miami VA Medical Center that were scanned into Vista Imaging in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall, supra; D'Aries, supra. 

In this regard, in July 2006 and September 2006 the National Personnel Records Center (NPRC) notified VA that it did not have any other service treatment records of the Veteran.  Similarly, in June 2012 the Miami/Broward/Oakland VA Medical Centers notified VA that it did not have any pre-December 2001 treatment records of the Veteran.  Therefore, the Board finds that VA may adjudicate the appeal without these records.

As to the service treatment records, where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  

As to the private treatment records from C. B., M. D. and J. A., M. D. of the Humana Health Plan HMO and alternative records to verify his personal assault, after the Veteran was mailed the January 2014 personal assault letter and request for authorizations the record does not show that he thereafter provided VA with authorizations to obtain additional private treatment records or alternative evidence to verify his in-service personal assault.  The Veteran also did not respond to VA's earlier May 2011 letter requesting authorizations to request his private treatment records.  The Board finds that VA adjudication of the current appeal my go ahead without these records.  See Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005) (holding that VA is under no duty to obtain records for which the Veteran has not provided an authorization as the claimant cannot remain in a passive role); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

In September 2006, the RO notified the Veteran of the unavailability of his service treatment records.  The Veteran also received a June 2008 statement of the case as well as December 2012 and December 2015 supplemental statement of the case which provided him notice of the above missing records.  The Board finds that the Veteran received adequate notice of the evidence which VA was unable to obtain and associate with the claims file. 

The Veteran was also provided with post-remand VA examinations in July 2015.  The examination reports are adequate and substantially comply with the Remand instructions.  The Board has reached this conclusion because after a review of the record on appeal, taking a detailed medical history from the claimant, and an examination, the examiners provided opinions as to the diagnoses and origins of the Veteran's disabilities based on citation to relevant evidence found in the claims file which opinions took note of the claimant's competent and credible reports on the observable symptom of his disorders while on active duty and since that time even when his records were negative for symptoms of or a diagnosis as well as the multiple medical studies, internet articles, occupational safety manuals, and treatise evidence the Veteran provided regarding working at a rifle range placing individuals at a risk for exposure to lead.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall; D'Aries; Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  The Board has also reached this conclusion even though the psychiatric and PTSD opinions were provided by the same examiner because the examiner provided the requested medical opinions and supported the opinions as outlined above.  Id.

As explained in more detail below, the Veteran's claim of service connection for residuals of lead poisoning is being remanded for additional development.  However the Veteran claims, among other things, that his acquired psychiatric disorders other than PTSD are due to lead exposure.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  In this regard however, the July 2015 VA examiner in substantial compliance with the JMR and the Remand already provided medical opinions as to the relationship between the Veteran's acquired psychiatric disorders other than PTSD and lead poisoning.  Therefore, the Board finds that there is no prejudice to the Veteran by adjudicating this claim at this time because, and as will be explained in more detail below, even if the AOJ grants his claim of service connection for residuals of lead poisoning, the PTSD and acquired psychiatric disorder claims would still be denied given the negative nexus opinions provided by the July 2015 VA examiner. 

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 38 C.F.R. § 3.159, and the JMR.  Therefore, the Veteran will not be prejudiced as a result of proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claims folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claims

The Veteran asserts that he has PTSD and acquired psychiatric disorders other than PTSD.  As to the claim of entitlement to service connection for PTSD, the Veteran reports that it was caused by personal assaults - being hazed while in basic training and being assaulted by fellow inmates while in the brig for several days.  The Veteran also asserts that his acquired psychiatric disorders other than PTSD are a result of in-service airborne lead exposure during his approximately two years of work as a small arms instructor at the Rifle Range Detachment located at the Marine Corps Base in Quantico, VA.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  

Effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39,843 (Jul. 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a change to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

a.  PTSD

The threshold question that must be addressed is whether the Veteran actually has the disability for which service connection is sought; specifically PTSD.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this regard, the June 2011 VA examination along with the December 2012 addendum both contain diagnosis of PTSD.  However, the Board does not find either diagnosis probative evidence of a diagnosis of PTSD.  The Board has reached this conclusion because they opined that the Veteran had PTSD due to hazing and his treatment during a period of punishment while on active duty when neither stressor has been verified and a diagnosis based on a non-verified stressor is not a credible diagnosis of PTSD.  See 38 C.F.R. § 3.304(f); Also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). 

Likewise, while the service personnel records show that the Veteran was sentenced to 20 days of confinement because of going absent without leave (AWOL) on two occasions, this confinement by itself cannot form a basis for a diagnosis of PTSD due to his military service.  See 38 C.F.R. § 3.304(f)(5).  

Similarly, treatment records periodically document the Veteran being diagnosed and treated for PTSD.  See, e.g., VA treatment records dated from 2009 through 2013.  Moreover, diagnoses of PTSD by healthcare professionals are presumed to be in accordance with controlling medical principles.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that any documented PTSD diagnosis by a mental-health professional will be presumed to meet the DSM-IV criteria absent compelling evidence to the contrary).  However, these diagnoses are either not supported by a rationale and/or are based on unverified in-service stressors.  See 38 C.F.R. § 3.304(f); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  Therefore, the Board finds that these records also do not provide the Veteran with the missing credible diagnosis of PTSD.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  

Likewise, while the Veteran and other lay persons including his wife are competent to report on what they see including having observable symptoms of PTSD, the Board does not find their opinions that the Veteran has PTSD competent evidence because nothing in the record suggesting that they have the requisite skill and training sufficient to render the needed diagnosis as to this complex medical question.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify."); Also see Jandreau, supra.

On the other hand, the Veteran was afforded post-remand VA examinations in July 2015 for the express purpose of ascertaining if he had a diagnosis of PTSD due to his military service.  Moreover, after a review of the record on appeal and an examination of the Veteran the examiner at the psychiatric and PTSD examinations, which were conducted by the same examiner, opined that he does not meet criteria for a diagnosis of PTSD.  At the PTSD examination it was also noted that, while the Veteran complained of four PTSD stressors, only one occurred while he was on active duty (i.e., being physically assaulted while in boot).  Moreover, as to the one in-service stressor, the examiner reported that it was a non-verified and non-combat stressor and there were no markers that substantiate the stressor.  At the psychiatric examination, the same examiner also reported that he based his opinion that the Veteran did not have a diagnosis of PTSD on his clinical experience and research, clinical interview data, the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM-V) criteria, behavioral observations, and supporting service and medical records.   

The Board finds the July 2015 VA examiner's opinion that the Veteran did not have a diagnosis of PTSD, unlike the earlier opinions, to be probative because the opinion cited to relevant evidence found in the claims file and included a detail rationale.  See Owens, supra.  The Board also finds the opinion provided by this VA examiner more probative that the lay claims because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have a diagnosis of PTSD at any time during the pendency of the appeal.  See Owens, supra.  Accordingly, because a condition precedent for establishing service connection for a claimed disability is the diagnosis of the disability at any time during the pendency of the appeal and this Veteran does not have such a diagnosis, the Board must conclude that entitlement to service connection for PTSD must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304; McClain, supra.

b.  Acquired Psychiatric Disorders other than PTSD

As to a current disability, post-service treatment records show the Veteran being diagnosed with acquired psychiatric disorders other than PTSD (i.e., anxiety disorder, depression, and a cognitive disorder).  See, e.g., VA examinations dated in July 2015.

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's DD 214 lists his occupational specialty as rifleman.  The Veteran's service personnel records also shows that he worked as a rifle marksmen instructor at the Marine Corps Base in Quantico from approximately July 1957 to March 1958.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel, such as observable symptoms of the acquired psychiatric disorders other than PTSD while on active duty, even when the diagnoses are not found in his medical records.  See Davidson, supra.

Nonetheless, the evidence still weighs against the Veteran's claim.  In this regard, the Board notes that none of the available service treatment records document complaints or diagnoses of any acquired psychiatric disorders.  In fact, the July 1958 separation examiner reported that his psychiatric examination was normal.  

As to the lay statements from the Veteran and others, the Board finds that they are not competent to diagnosis chronic disabilities because such an opinion requires medical expertise which they do not have.  See Davidson, supra.  Indeed, while they are competent to report on the symptoms of the acquired psychiatric disorders because this requires only personal knowledge as it comes to them through their senses, the Board finds that the medical complexity of his disabilities precludes them from establishing the requisite nexus requirement.  The Board also finds the July 1958 separation examination, which affirmatively shows normal findings in service, is more compelling and factors against in-service incurrence.

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not show the Veteran being diagnosed with a psychosis in the first post-service year.  In fact, the July 2015 VA psychiatric examiner opined that he did not have a psychosis.  Therefore, the Board finds that service connection for a psychosis on a presumptive basis has not been established.  

As to service connection for acquired psychiatric disorders other than PTSD based on continued symptoms since service, as previously noted, the Veteran's service treatment records do not show complaints or findings with regard to acquired psychiatric disorders other than PTSD.  Moreover, the 1958 separation examination report affirmatively shows normal findings.  Thus, application of service connection under this theory of entitlement is not warranted.  

In any event, even assuming that it is warranted, the evidence still factors against the Veteran's claim in this regard.  The length of time between the Veteran's separation from active duty in 1958 and his first complaints and treatment for acquired psychiatric disorders other than PTSD many years after service weigh against a finding of continued symptoms since service.  

As for service connection under 38 C.F.R. § 3.303(d), the Veteran requires a competent and credible opinion finding a causal association or link between his acquired psychiatric disorders other than PTSD (i.e., anxiety disorder, depression, and a cognitive disorder) and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).  

In this regard, the Veteran filed an unsigned letter from a Dr. Jose Allong, Jr., who, after noting that the Veteran complained of having a problem with, among other things, a major depressive disorder and anxiety and after re-reporting the appellant's claims regarding being exposed to lead as a rifle marksmen instructor at the Marine Corps Base in Quantico, made the following statements:

. . . I could observe several medical connections between the service in the USMC and Dayton Hedges and his present state . . .

It is just as likely as not that the lead poisoned atmosphere while on the Rifle and Pistol Range could have affected Dayton Hedges medically for Life . . .

However, the Board does not find Dr. Allong's nexus opinions credible because they are not supported by any rationale.  See Bloom, supra; Black, supra.  

On the other hand, the July 2015 VA psychiatric examiner opined that it is less likely as not that the Veteran's acquired psychiatric disorders other than PTSD were caused by his active duty, including airborne lead exposure while a fire arms instructor on active duty, or has continued since service based on clinical experience and research, clinical interview data, the DSM-5 criteria, behavioral observation, and supporting service and medical records.  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran did not have psychiatric disorders other than PTSD due to his military service, including due to airborne lead exposure while a fire arms instructor.  See Owens, supra.  

As to the various lay statements from the Veteran, his wife, and his representative regarding the origins of Veteran's disabilities, the Board finds that diagnosing psychiatric disorders other than PTSD requires special medical training that lay persons do not have given the complex medical determination involved.  See Davidson, supra.  The July 2015 VA examiner on the other hand has the medical expertise and objectively reviewed the pertinent evidence of record.  Thus, his opinion is more probative.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").

The Veteran provided VA with multiple medical studies, internet articles, occupational safety manuals, and treatise evidence regarding, in substance, working at a rifle range placing individuals at a risk for exposure to lead and the adverse medical consequences of lead poisoning including developing psychiatric problems.  

In this regard, medical article or treatise evidence that discusses relationships with a degree of certainty may be used to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  In addition, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern, v. West, 12 Vet. App. 222, 228 (1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  However, generic texts which do not address the facts in this particular case with any degree of medical certainty do not amount to competent medical evidence.  See Sacks v. West, 11 Vet. App. 314, 317 (1998) (a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  

With the above criteria in mind, the Board finds that the medical literature filed by the Veteran only contains generic information about lead poisoning from weapons firing and its residuals.  Accordingly, because the medical literature is not supported by any definitive or concrete medical opinions, the Board finds that it is only entitled to limited probative value.  See Sacks, supra.  Therefore, the Board finds the negative opinion by the July 2015 VA examiner, which is supported by an examination, a review of the record on appeal, and controlling medical literature more probative than the medical literature filed by the Veteran.  See Owens, supra.

In summary, the Board finds that the most probative evidence of record shows that the Veteran's acquired psychiatric disorders other than PTSD (i.e., anxiety disorder, depression, and a cognitive disorder) were not caused by the Veteran's military service including as a result of in-service airborne lead exposure during his time as a small arms instructor.  The weight of the competent and credible evidence is against finding a causal association or link between the post-service disabilities and an established injury, disease, or event of service origin.  38 C.F.R. § 3.303(d).
As to secondary service connection under 38 C.F.R. § 3.310, as noted above, the Veteran claims his acquired psychiatric disorders other than PTSD are a residual of lead poisoning.  However, the Veteran is not service connected for residuals of lead poisoning and as previously discussed, competent medical evidence of record establishes that his mental disorders are not related to such. 

In order to comply with the JMR VA already obtained VA medical opinions as to the relationship between the Veteran's lead poisoning and his acquired psychiatric disorders other than PTSD.  Therefore, in the interest of judicial economy, the Board will address on the merits the question of whether secondary service connection under 38 C.F.R. § 3.310 is warranted for acquired psychiatric disorders other than PTSD assuming for the purpose of this decision alone that he is service-connected for residuals of lead poisoning.  In doing so, the Board wishes to stress that it is not granting service connection for residuals of lead poisoning or is in any way making a finding as to the merits of that claim. 

Initially, and as reported above, in October 2008 Dr. Allong opined that the Veteran's acquired psychiatric disorders other than PTSD were due to his airborne lead exposure while on active duty.  However, and as also discussed above, the Board does not find this opinion credible because it is not supported by any rationale.  See Bloom, supra; Black, supra.  

In September 2013, Dr. Lipkowitz-Eaton's provided the Veteran with the following medical opinion after noting his pre, in, and post-service medical, employment, and 
social history including being a marksmen instructor while on active duty:

Assessment Recommendations

Patients Occupational/Environmental History is significant for lone-term, likely substantial lead exposure due to occupational and recreational small arms firing [more than] 20 years duration . . . Given limited knowledge of lead occupational risk due to firing range exposures at the time of this veteran's military service, it is more likely than not that he was exposed to unacceptable lead health risk by today's standards. . . . Occupational history consistent with long-term, cumulative lead exposure in this patient, with greatest risk of lead over-exposure occurring during military service as rifle instructor X 2 years (1956-1958).  Given that this occupational lead exposure occurred [more than] 50 years ago, there is no reliable diagnostic test to demonstrate lead body burden in this case. . .

It is biologically plausible and reasonable to conclude that this patient's personal lead exposure (by history and MOS) resulted in clinically significant accumulation of lead in the body, with leaching of lead deposits from bone stores into the circulation and target organs over the past 50+ years.  Multiple aspects of this patient's clinical presentation are concerning for possible significant, cumulative lead exposure with resulting target organ affects.

Chronic, cumulative lead exposure has been consistently associated with a variety of neurologic effects, including . . . distal motor and sensory neuropathy . . .

Pt also with neuropathy, partially attributable to Diabetes but of greater severity than would be expected given degree of current/past glucose control, suspect lead as contributor to neuropathy as well in this case . . .

However, the Board also does not find Dr. Lipkowitz-Eaton's opinion probative because he does not offer an etiology opinion as to the cause of the Veteran's acquired psychiatric disorders other than PTSD.  The opinion is not credible because it relies on an inaccurate fact-the opinion states that most of the Veteran's lead exposure occurred during the 2 years he was a rifle instructor from 1956 to 1958 when service personnel records only show he served approximately 8 months as an instructor from 1957 to 1958.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Lastly, the opinion is not credible because of her use of the phrases "biologically plausible, "are concerning for possible significant," and "suspect" makes the opinion to equivocal to have probative value.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

On the other hand, the July 2015 VA examiner found that the Veteran's acquired psychiatric disorders other than PTSD were not caused or aggravated by lead poisoning.  Specifically, it was opined that his acquired psychiatric disorders were less likely not caused by his airborne lead exposure or aggravated by lead poisoning based on clinical experience and research, clinical interview data, the DSM-5 criteria, behavioral observation, and supporting service and medical records. 

The July 2015 VA examiner's opinion that the Veteran's in-service lead exposure did not cause or aggravate his acquired psychiatric disorders other than PTSD both competent and credible evidence because the examiner cites to relevant evidence found in the claims file and included a detail rationale.  See Owens, supra; Nieves-Rodriguez v. Peake, No. 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

The Board also finds the opinioned provided by the July 2015 VA examiner more probative than any lay claims to the contrary from the Veteran and others because healthcare professionals have more expertise.  See Black, supra.  Likewise, and as explained above, because the medical literature filed by the Veteran is only entitled to limited probative value because it is generic texts which does not address the facts in this particular case, the Board finds more probative the negative opinions by the July 2015 VA examiner which is supported by examination, a review of the record on appeal, and controlling medical literature.  See Sacks, supra; Owens, supra.

Therefore, the Board finds that the most probative evidence of record shows that in-service lead exposure did not cause or aggravate any acquired psychiatric disorder other than PTSD.  See Owens, supra.  Accordingly, the Board finds that even if the Veteran was service-connected for residuals of lead poisoning, which he is not, secondary service-connection would not be warranted for acquired psychiatric disorders other than PTSD on a secondary basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the most probative evidence of record is against the claims, the Board finds that doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for PTSD is denied.

Service connection for acquired psychiatric disorders other than PTSD is denied.


REMAND

As to the claims of service connection for neurological disorders of the lower extremities, the record shows the Veteran being diagnosed with right and left lower extremity peripheral sensory neuropathy and left lower extremity sciatica.  Moreover, the post-remand record shows that the Veteran is now claiming that his neurological disorders of the lower extremities may also be due to his exposure to contaminated water during his five weeks of training at Camp LeJeune sometime between June 1956 to August 1958.  

VA has acknowledged that there was contamination of the ground water at Camp Lejeune from 1957 to 1987.  See "3 Characterization of Neurobehavioral Effects." Review of VA Clinical Guidance for the Health Conditions Identified by the Camp Lejeune Legislation. Washington, DC: The National Academies Press, 2015.  Therefore, the Board finds that a remand is required to obtain an addendum to the July 2015 VA examination as to this new theory of entitlement.  See 38 U.S.C.A. § 5103A(b); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); 

As to the claim of service connection for orthostatic hypotension, the Board most recently remanded this issue in December 2013 to obtain needed medical opinions as to its origins, including whether it was caused or aggravated by lead poisoning.  However, while the record shows that the Veteran was afforded a post-remand VA examination in July 2015, this examiner improperly relied solely on negative evidence as to why the orthostatic hypotension was not due to military service and did not provide an opinion as to the secondary service connection question.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007) (holding that the lack of documentary evidence during or after service cannot be the sole basis for an opinion against the claim); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, the Board finds that a remand is required to obtain an adequate opinion.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).

As to the claim of service connection for residuals of lead poisoning, the RO denied the claim in a December 2015 rating decision.  Moreover, the Veteran filed a notice of disagreement (NOD) with this decision in January 2016.  However, a statement of the case (SOC) addressing this issue has not as yet been issued by the RO.  38 C.F.R. §§ 19.29, 19.30 (2015).  Therefore, the Board finds that a remand for the SOC is required.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim of service connection for coronary artery disease, the Veteran claims it is due to, among other things, lead poisoning.  Therefore, the Board finds that this issue must also be remanded because it is inextricably intertwined with the above lead poisoning claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

While the claim of service connection for coronary artery disease is in remand status, the Board also finds that the Veteran should be afforded another VA examination to obtain an etiology opinion which takes into account all the evidence added to the record since the time of the July 2011 VA examination.  See 38 U.S.C.A. § 5103A(d); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

The claims file reflects that the Veteran receives ongoing medical treatment from the West Palm Beach and Miami VA Medical Centers.  Therefore, the Board finds that while the appeal is in remand status his most recent treatment records from these locations should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Obtain and associate with the record all of the Veteran's post-August 2015 treatment records from the West Palm Beach VA Medical Center and post-April 2015 treatment records from the Miami VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

2.  As to the claim of service connection for residuals of lead poisoning, issue the Veteran a SOC.  This issue should only be returned to the Board if the Veteran thereafter perfects his appeal by filing a timely Substantive Appeal.

3.  After undertaking the above development to the extent possible, obtain an addendum to the July 2015 VA examination to determine the relationship if any, between the neurological disorders of the Veteran's lower extremities (i.e., right and left lower extremity peripheral sensory neuropathy and left lower extremity sciatica) and his exposure to contaminated water during five weeks of training at Camp LeJeune at some time between June 1956 to August 1958.  The claims file should be provided to the examiner.  After a review of the record on appeal, an answer should be provided to the following question:

Is it at least as likely as not (50 percent probability or more) that any neurological disorder of the Veteran's lower extremities was caused by his active duty, including his exposure to contaminated water during five weeks of training at Camp LeJeune at some time between June 1956 to August 1958?

In providing an answer to the above question, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disorders (i.e., pain, numbness, tingling, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

In providing an answer to the above question, if the examiner concludes that the neurological disorders of the Veteran's lower extremities were not caused by his active duty, including his exposure to contaminated water during five weeks of training at Camp LeJeune at some time between June 1956 to August 1958, the examiner must provide a medical reason for his or her conclusion and mere citation to negative evidence such as the fact that service treatment records and the post-service record being negative for the disorder for years after his separation from military service is not a sufficient basis for the medical opinion.  

The VA examiner is advised that if he or she cannot provide an answer to the above question, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information must be exhausted before concluding that the answer cannot be provided.

In providing an answer to the above question the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to determine the origins of his orthostatic hypotension and coronary artery disease.  The claims file should be provided to the examiner.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that orthostatic hypotension and/or coronary artery disease was caused by the Veteran's active duty, including his time as s a small arms instructor at the rifle range?

b.  Is it at least as likely as not (50 percent probability or more) that orthostatic hypotension and/or coronary artery disease was caused or aggravated by lead poisoning?

In providing answers to the above questions, the examiner should comment on Dr. Lipkowitz-Eaton's September 2013 opinion.

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his disorders (i.e., dizziness, etc. . .) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis.

In providing answers to the above questions, if the examiner concludes that the orthostatic hypotension and/or coronary artery disease is not due to service the examiner must provide a medical reason for his or her conclusion and mere citation to negative evidence such as the fact that service treatment records and the post-service record being negative for the disorder for years after his separation from military service is not a sufficient basis for the medical opinion.  

The VA examiner is advised that if he or she cannot provide answers to any of the above questions, he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information must be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions the examiner is advised that the term aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

5.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


